Citation Nr: 0511280	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  00-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty in the military from March 
1969 to March 1971, including a tour in Vietnam from July 
1969 to July 1970.  His military decorations include the 
Purple Heart Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal.  His military occupational specialty 
(MOS) was a light weapons infantryman.  He died in August 
1999.  The appellant is his widow.  She appealed to the Board 
of Veterans' Appeals (Board) from a December 1999 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied her claim for service 
connection for the cause of his death.  

The appellant-widow recently submitted a statement in March 
2005, through her representative, canceling her request for a 
hearing before the Board.

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant-widow 
if further action is required on her part.  


REMAND

An August 1971 rating action granted service connection for a 
scar, as a residual of a gunshot wound (GSW) of the right 
buttock, and assigned a 0-percent (i.e., noncompensable) 
rating.  This was the only service-connected disability at 
the time of the veteran's death on August [redacted], 1999.  The 
death certificate indicates his immediate cause of death was 
hepatocellular carcinoma, of month's duration, due to 
Hepatitis C, of year's duration.  An autopsy was not 
performed.  

In July 1999, so just prior to his death, the veteran 
submitted VA Form 21-4138, Statement in Support of Claim, 
stating that he "requests to open claim and revaluation of 
physical problems, Agent Orange, and stress-related to his 
service experiences."  

In letters dated August 23, 1999, after his death, the 
veteran was requested to advise the RO "of the specific 
conditions [he was] claiming were caused by [his] exposure to 
herbicides."  In an attachment, the RO sent him a letter to 
assist in processing a claim for service connection for post-
traumatic stress disorder (PTSD).  Information about his 
alleged stressors in service was requested.  

In retrospect, it appears the veteran was also claiming 
entitlement to service connection for his eventual fatal 
liver cancer and Hepatitis C and for a compensable rating for 
his GSW residual scar on his right buttock.  But these claims 
were never adjudicated, either during his lifetime or 
postmortem for the purpose determining whether his widow-
appellant is entitled to accrued benefits.

In Jones v. West, 136 F.3d 1296, 1299-3000 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
held that, together, 38 U.S.C.A. §§ 5101 and 5121 "compels 
the conclusion that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  This comports with the Federal Circuit's 
decision in Zevalink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996), which held that a surviving spouse's 
"accrued benefits claim is derivative of the veteran's 
claim" and so concluded that, absent unconsidered new and 
material evidence in the file as of the date of death, 
a surviving spouse could only receive accrued benefits based 
on "existing ratings and decisions" and could not reopen 
and reargue a claim.  Zevalink, at 1241-42.  "Thus, a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  Just as the surviving spouse in 
Zevalink [v. Brown, 102 F.3d 1236 (Fed. Cir. 1996)] could not 
reopen the veteran's accrued benefits claim, so [too] the 
surviving spouse may not file an accrued benefits claim in 
lieu of the veteran."  Jones, at 1300.

Here, the veteran did have claims pending at his death.  
However, any adjudication of the claim for service connection 
for liver cancer and Hepatitis C - for the purpose of 
accrued benefits, would have a direct impact on his widow-
appellant's claim for service connection for the cause of his 
death.  So the claim for service connection for the cause of 
his death must be deferred because it is inextricably 
intertwined with the claim for service connection for liver 
cancer and Hepatitis C, for the purpose of accrued benefits.  
See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

But unlike the claim for service connection for the cause of 
the veteran's death, the adjudication of the claims for 
accrued benefits must be made based upon the evidence on file 
at the time of his death, including any VA medical records 
that must be deemed to have been constructively on file at 
that time.  See 38 U.S.C.A. § 5121(a) (West 2002) and 
38 C.F.R. § 3.1000(a) (2004); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA records are deemed to be 
constructively in the possession of VA adjudicators and must 
be obtained).

Furthermore, there are two conflicting medical opinions on 
file as to whether the veteran's Hepatitis C, which caused 
his fatal liver cancer, was of service origin.  

In February 1991, Dr. Mahl stated that he first saw the 
veteran that month for 
non-specific abdominal pain.  He had a negative Hepatitis B 
serology but a positive Hepatitis C antibody.  At that time 
he recalled no history of liver disease and denied any 
history of intravenous (IV) drug abuse, blood transfusion or 
tattoos.  He had had sexual contact while in Vietnam and 
reportedly had a short episode of jaundice, accompanied by 
diarrhea, which spontaneously resolved without any residuals.  
In a more recent February 2000 statement, Dr. Mahl addressed 
the question of whether there was any possibility of a 
connection between the veteran's liver disease and his 
military service.  He had reported in February 1991 that his 
first symptom of liver disease was when he became jaundiced 
in Vietnam, although Dr. Mahl had no further information 
regarding that episode.  The veteran had sustained a GSW in 
Vietnam but did not receive a blood transfusion.  Thus, 
it appeared that his most obvious exposure to the Hepatitis C 
virus occurred while he was in the military.  Dr. Mahl 
therefore concluded that, based on the data at hand, the 
veteran contracted Hepatitis C during service.  

The RO also requested a medical opinion from a VA physician.  
In August 2002, the designated VA physician stated that, with 
respect to the veteran's sexual contacts in Vietnam with an 
episode of jaundice and diarrhea, sexual transmission of 
Hepatitis C virus was rare.  The VA physician said most cases 
of Hepatitis C virus were subclinical in the acute stage, 
that is, they had no symptoms.  He went on to note that a 
thorough review of the veteran's service medical records 
(SMRs) failed to reveal any evidence that he ever complained 
of jaundice or diarrhea.  It would be unusual for a 
serviceman in Vietnam not to seek medical attention for those 
symptoms.  Most importantly, on his separation medical 
evaluation, he denied ever having jaundice or a liver 
condition.  Therefore, the VA physician concluded there was 
no objective basis for considering the veteran's cause of 
death as being service-connected.  



In a December 2004 Informal Hearing Presentation, the widow-
appellant's representative set forth several arguments 
concerning the August 2002 VA medical opinion.  These 
arguments have not been considered by the RO, and on remand 
should be.

Accordingly, this case is remanded to the RO for the 
following development and consideration:  

1.  Ask the widow-appellant to provide the names 
and addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for the veteran's Hepatitis C and 
liver cancer - which are not already on file.  
Ask her to complete and return the appropriate 
releases (VA Form 21-4142) so VA can obtain the 
confidential medical records of each source she 
identifies.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the claims file.  
If any request for private treatment records is 
unsuccessful, notify the appellant appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

2.  Also ask the widow-appellant to specify 
whether the veteran ever received any relevant VA 
medical treatment and, if he did, to state where 
and approximately when he received the treatment.  
Then obtain these records and associate them with 
the other evidence in the claims file.  



3.  Send the claims file, with the additional 
evidence obtained above, to an appropriate VA 
physician for a medical nexus opinion concerning 
the cause of the veteran's fatal Hepatitis C and 
liver cancer - particularly insofar as whether it 
is as likely as not (i.e., 50-percent or greater 
probability) that either condition was of service 
origin or manifested to a compensable degree 
within one year after his discharge from service 
in March 1971 or whether either condition was 
proximately due to or aggravated by the service-
connected residuals of the gunshot wound of his 
right buttock.  Discuss the rationale of the 
opinion.  Also address the differing medical 
opinions on file (mentioned in this remand) and 
the matters raised in the December 2004 Informal 
Hearing Presentation.  And if, per chance, no 
opinion can be rendered, please explain why this 
is not possible or feasible.  

4.  Review the claims file.  If any development is 
incomplete, including if the medical opinion 
requested does not contain sufficient information 
in response to the questions posed, take 
corrective action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).  Also 
ensure that all notice and development required by 
the VCAA has been done.

5.  Then readjudicate the claim for service 
connection for the cause of the veteran's death 
based on any additional evidence obtained.

Also adjudicate, on a de novo basis, the claims 
for accrued benefits, i.e., for service connection 
for PTSD, Hepatitis C and liver cancer, and for a 
compensable rating for the residuals of the 
gunshot wound of the right buttock.  Bare in mind 
these accrued benefits claims must be adjudicated 
on the basis of the evidence on file at the time 
of the veteran's death, including any VA medical 
records constructively on file.

6.  If the claim for service connection for the 
cause of the veteran's death remains denied, send 
the widow-appellant and her representative a 
supplemental SOC (SSOC) and give them an 
opportunity to respond to it.

The widow-appellant and her representative also 
must be informed that, if any of the claims for 
accrued benefits are denied, a timely Notice of 
Disagreement (NOD) must be filed in response 
in order to initiate an appeal of these claims to 
the Board.  And after receiving an SOC concerning 
these claims, she also will need to file a 
substantive appeal for them (e.g., a VA Form 9 or 
equivalent statement).  See 38 C.F.R. § 20.200 
(2004).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


